By the Court:
--This is a question of fraud; and we can perceive no just reason, why a creditor should not be examined to ascertain whether, on that ground, the petitioner ought *269to be remanded. The evidence can never affect the judgments; nor be admitted, on any other occasion, to maintain the personal interest of the witness. Let him be sworn.
M'Kean, Dallas and S. Levy for the petitioner.
M. Levy, Hallowed and Thomas for the creditors.
After a long opposition, however, the petitioner was discharged.